--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10ee.
 
SHARE PURCHASE AGREEMENT
 
Among
 
Partner Communications Company Ltd.,
 
Merhav Ampal Energy Ltd.
 
And
 
012 Smile Telecom Ltd.
 
___________________________
 
Dated as of October 13, 2010
___________________________
 


 
 

--------------------------------------------------------------------------------

 
 
SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
October 13, 2010, by and among Partner Communications Company Ltd., a company
organized under the laws of Israel ("Purchaser"); Merhav Ampal Energy Ltd., a
company organized under the laws of Israel (”Seller”); and 012 Smile Telecom
Ltd. (f/k/a Ampal Investments and Communications 2009 Ltd.), a company organized
under the laws of Israel (the "Company").  Certain other capitalized terms used
in this Agreement are defined below or in Exhibit A.
 
 W I T N E S S E T H:
 
WHEREAS, the Company is engaged in the Business;


WHEREAS, the Company has authorized 100,000,000 Ordinary Shares, NIS 1.00
nominal value per share (“Ordinary Shares”), 1,000 of which are issued and
outstanding (the "Shares") and Seller owns all of the Shares; and


WHEREAS, Purchaser desires to acquire all of the Shares, and Seller desires to
sell the Shares to Purchaser, all on the terms and conditions set forth herein;
 
NOW, THEREFORE, the parties to this Agreement agree as follows:
 
Section 1.
DESCRIPTION OF TRANSACTION.

 
1.1           Purchase and Sale.  Subject to the terms and conditions of this
Agreement, on the Closing Date, Seller shall sell, transfer, assign, convey and
deliver to Purchaser, and Purchaser shall purchase from Seller, (i) the Shares
and (ii) the Shareholder Loan.
 
1.2           Closing. Unless this Agreement is earlier terminated pursuant to
Section 9 hereof, the closing (the "Closing") of such purchase and sale and of
the other transactions contemplated hereby (collectively, the "Transactions"),
shall take place at the offices of Goldfarb, Levy, Eran, Meiri, Tzafrir & Co., 2
Weizmann Street, Tel-Aviv, Israel, at 10:00 a.m., on the third (3rd) business
day after all the conditions set forth in Sections 7 and 8 have been satisfied
or waived, but not earlier than December 30, 2010, or on such other date, time
and place as the parties may mutually agree (the "Closing Date").
 
1.3           Purchase Price.  The consideration (the "Consideration") for the
Shares and the Shareholder Loan (including any interest accrued thereon and not
paid) shall consist of, and be paid in the following manner:
 
(a)            On the date hereof, Purchaser shall deposit an amount in cash
of  Thirty Million NIS (NIS 30,000,000) in a bank account designated by Seller
(such amount, including any interest accrued thereon: the "Deposit"). The
Deposit shall be held and disposed by Seller to the credit of either Seller or
Purchaser, in accordance with the terms and conditions of this Agreement. At
Closing, the Deposit shall be immediately released to Seller pursuant to the
terms hereof and be applied to and credited against the Consideration in
accordance with Section 1.3(b) below. If Closing does not occur, the Deposit
shall be payable to Seller or to Purchaser in accordance with Section 9. If the
circumstances do not result in the payment of the Deposit to Seller pursuant to
this Section 1.3 or Section 9, the Deposit shall be released to Purchaser
promptly after termination of this Agreement. To the extent that Seller shall be
required to release the Deposit to Purchaser after termination of this
Agreement, Seller will be entitled to withhold and deduct from the payment of
any Deposit (including any interest accrued thereon), the Tax amount required to
be withheld and deducted under any applicable law which are payable on such
Deposit (including any interest accrued thereon). To the extent that amounts are
so withheld by Seller, they shall be treated for all purposes of this Agreement
as having been paid to Purchaser.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)            At Closing, Purchaser shall pay to Seller, by wire transfer of
immediately available funds to an account designated in writing by Seller, an
amount in NIS equal to Six Hundred and Fifty Million NIS (NIS 650,000,000) minus
the Deposit.
 
(c)            On the date hereof, the Company shall assign to Seller all of its
rights to receive payments (including default interest, if any, and rights to
seek enforcement and damages if such payments are not timely made) from B
Communications Ltd. (f/k/a 012 Smile.Communications Ltd.), a company organized
under the laws of Israel ("BC"), pursuant to that Amendment, Joinder and
Affirmation to the Asset Purchase Agreement, dated as of January 26, 2010, by
and between the Company and BC (the "BC Payments"). The parties hereby agree
that, if BC or any other third party whose consent is required for the same at
Seller's reasonable discretion, does not consent in writing to the aforesaid
assignment until the Closing, then, in lieu of such assignment, Purchaser shall
cause the Company, and the Company shall, (i) transfer any such payments
received from BC on or following the date hereof to Seller (net of any
applicable Tax, if any, paid by the Company), immediately following their
receipt, (ii) if not timely received, cooperate with Seller (including by way of
engaging an attorney selected and paid by Seller to pursue litigation), at
Seller's expense, to compel BC to make such payments to the Company, and (iii)
upon Seller's request, take all other reasonable actions, including execution of
an appropriate power of attorney, to assign all of its causes of action in
connection therewith to allow Seller, at Seller's election and expense, to
compel (including litigation) BC to make such payments.
 
(d)            The aforesaid Consideration to be paid to Seller is exclusive of
any VAT, if applicable (i.e., plus VAT, if applicable). To the extent that the
Seller shall provide to the Purchaser prior to the Closing a valid withholding
tax exemption certificate pursuant to the Israeli Tax Ordinance according to
which the Seller is entitled to full exemption of tax withholding, Purchaser
agrees it shall not deduct or withhold from any consideration payable or
otherwise deliverable pursuant to this Agreement any Tax.
 
Section 2.
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE COMPANY.

 
Seller and the Company represent and warrant, severally and jointly, to and for
the benefit of Purchaser, that, as of the date hereof, other than as set out in
the Disclosure Schedule delivered to Purchaser on the date hereof, as follows:
 
 
3

--------------------------------------------------------------------------------

 
 
2.1           Due Organization; Etc.
 
(a)           The Company is duly organized and validly existing under the laws
of the State of Israel.  The Company has all requisite corporate power and
authority to own and use its assets and conduct its business as currently
conducted.
 
(b)           Other than 012 Mobile G P Ltd (P.C. 51-423764-3) and 012 Telecom
Ltd (P.C. 51-370116-9) and 012 Mobile, Limited Partnership, which are wholly
owned by the Company, the Company does not have any Subsidiaries nor owns any
material Subsidiary.
 
2.2           Charter Documents. Part 2.2 of the Disclosure Schedule contains
accurate and complete copies of the Articles of Association of the
Company, including all amendments thereto.  There has not been any violation of
any of the provisions of the Company's Articles of Association.
 
2.3           Capitalization. All of the issued and outstanding share capital of
the Company, on an actual basis and on an as-converted and as-exercised basis,
taking into consideration any and all convertible or exchangeable securities and
other interests in the Company, is owned beneficially and of record by Seller.
There are no outstanding or authorized subscriptions, options, warrants, calls,
rights, convertible securities, or any other agreements of any similar character
obligating the Company to issue any additional shares or any securities
convertible into, or exchangeable for, or evidencing the right to subscribe for,
any shares of the Company.  All of the Shares have been duly authorized and
validly issued and are fully paid and nonassessable.
 
2.4           Financial Statements.
 
(a)           The Company has delivered to Purchaser accurate and complete
copies of the unaudited and reviewed financial statements of the Company for the
period ended June 30, 2010 attached as Part 2.4(a) of the Disclosure Schedule
(collectively, the "Financial Statements").
 
(b)           The Financial Statements have been prepared in accordance with US
GAAP consistently applied throughout the periods covered and, in accordance with
US GAAP, accurately present in all material respects the financial position of
the Company and its Subsidiaries, taken as a whole, as at the dates thereof and
the consolidated results of their operations and cash flows for the periods
indicated.
 
(c)           A complete list of the Company's financial borrowings, loans and
loan facilities as of June 30, 2010, is set forth in Part 2.4(c) of the
Disclosure Schedule. Such list is true, accurate and complete in all material
respects as at the date thereof. The total outstanding loans under the Lending
Banks Loans as of the date hereof is as set forth in Part 2.4(c) of the
Disclosure Schedule, and at Closing shall not exceed NIS 800,000,000.
 
(d)            The selected financial information of the Company as of June 30,
2010 attached as Part 2.4(d) of the Disclosure Schedule is true and accurate in
all material respects as at the dates thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
2.5           Absence of Changes.  Except as specifically disclosed in the
Financial Statements (including the notes thereto), since June 30, 2010:
 
(a)            other than due to changes and developments relating to regulatory
requirements, there have been no changes, events, occurrences or developments
which, individually or in the aggregate, have had a Material Adverse Effect;
 
(b)            the Company has not declared, accrued, set aside or paid any
dividend or made any other distribution in respect of any shares of capital
stock, and has not repurchased, redeemed or otherwise reacquired any shares of
capital stock or other securities, and, other than payment of management fees to
Seller, has not paid (and will not pay through Closing) any amount to Seller
(including interest to Seller on the Shareholder Loan); or
 
(c)            the Company has not sold, issued or authorized the issuance of
(i) any capital stock or other security, (ii) any option or right to acquire any
capital stock or any other security or (iii) any instrument convertible into or
exchangeable for any capital stock or other security.
 
2.6           Properties and Assets. The Company and its Subsidiaries has valid
title to, or in the case of leased properties and assets, valid leasehold
interests in, all of their properties and assets that are material to the
Company and its Subsidiaries taken as a whole, free and clear of all
Encumbrances except (a) such Encumbrances or other imperfections of title, if
any, as do not materially detract from the value of or materially interfere with
the present use of the property affected thereby, and (b) Permitted
Encumbrances. The Company does not own any real property.
 
2.7           Intellectual Property.
 
(a)            As used herein, the term "Intellectual Property Rights" shall
mean all intellectual property and proprietary rights throughout the world,
including (i) all trademark rights, trade dress, service marks and trade names;
(ii) all copyrights and all other rights associated therewith and the underlying
works of authorship; (iii) all patents and all proprietary rights associated
therewith; (iv) all inventions, mask works and mask work registrations, net
lists, schematics, enhancements, designs, improvements, know how, discoveries,
improvements, designs, trade secrets, computer software programs or applications
(in both source code and object code form), flow charts, diagrams, coding
sheets, listings and annotations, programmers' notes, information, work papers,
work product; and (v) all registrations of any of the foregoing, all
applications therefor, all documentation and all goodwill associated with any of
the foregoing.


(b)           The Company does not have material Intellectual Property Rights
except for trademarks and rights under third party license agreements.  Such
Intellectual Property Rights do not infringe, misappropriate or otherwise
violate the Intellectual Property Rights of a third party in a manner that would
have a Material Adverse Effect.
 
2.8           Material Agreements.
 
(a)            A "Material Agreement" means any Contract that is listed in
Part 2.8(a) of the Disclosure Schedule.
 
(b)            Each Material Agreement is in full force and effect, and is not
subject to any material default on the part of the Company, and to the Company's
knowledge, no other party to such contract is in material default with respect
thereto.
 
 
5

--------------------------------------------------------------------------------

 
 
2.9           Compliance with Legal Requirements.
 
(a)           The Company is in compliance with all Legal Requirements (except
where any such non-compliance shall not have a Material Adverse Effect).
 
(b)           The Company holds all permits, licenses, certificates,
registrations and other authorizations necessary to conduct the Business as
currently conducted (except where the absence of such permits, licenses,
certificates, registrations and other authorizations would not have a Material
Adverse Effect).
 
(c)           The MoC Licenses, copies of which are attached as Part 2.9(c) of
the Disclosure Schedule, are in the name of the Company or its Subsidiaries, as
the case may be, are valid and compliant in all material respects and the
Company is not aware of any procedures that in the Company's opinion would be
reasonably likely to cause the cancellation or withdrawal of the MoC Licenses.
 
2.10         Tax Matters.
 
(a)           As of June 30, 2010, neither the Company nor any Subsidiary had
any material liability for Taxes which have not been accrued or reserved on the
Financial Statements to the extent required to be accrued or reserved under US
GAAP and neither the Company nor any Subsidiary has incurred any material
liability for Taxes since June 30, 2010 other than in the ordinary course of
business.
 
(b)           All Tax Returns required to have been filed by the Company have
been duly filed (including any extensions).  The Company has paid all Taxes
shown on such Tax Returns that are due.
 
2.11         Employees.
 
(a)           The Company is in compliance in all material respects with
applicable Legal Requirements (including any national, industry or company
collective agreement, order or award) and agreements relating (i) to the
employment of its employees, and (ii) to the proper withholding and remission to
the proper tax authorities or to the proper withholding or contribution and
remission to the proper pension or provident, life insurance, disability
insurance, continuing education or other similar funds of all sums required to
be withheld, contributed or remitted, legally or contractually.
 
(b)           The Company is not a member in any employers’ organization, and no
claim or request has been made of the Company by any employers’
organization.  The Company is not a party to, or bound by, any collective
bargaining agreement or arrangement or union contract or extension order
(excluding such extension orders that may apply to all employers or employees in
Israel in general) and no such collective bargaining agreement is being
negotiated by the Company.  No labor union or other representative organization
has otherwise been certified or recognized as the collective bargaining
representative of any employees of the Company or has applied to represent such
employees or, to the Company’s knowledge, is attempting to represent such
employees.


 
6

--------------------------------------------------------------------------------

 
 
2.12         Insurance. The Company has insurance coverage for the Business at a
level that is reasonably adequate in view of the size and scope of the Business.
 
2.13         Related Party Transactions.
 
(a)           Except for transactions in the ordinary course of business at
arm's length, the Management Agreement, the Lending Banks Loans, the
Institutional Lenders Loan, the Shareholder Loan and by virtue of Seller's
holding of the Shares, to the Company’s knowledge:  (a) no Related Party has any
direct or indirect interest in any material asset used in or otherwise relating
to the Business; (b) no Related Party is indebted, directly or indirectly, to
the Company in connection with the Business; and (c) no Related Party has
entered into any material contract, transaction or business dealing related to
the Business.  For purposes of this Section 2.13, each of the following shall be
deemed to be a “Related Party”:  (i) each Person that, directly or indirectly,
has an equity interest in the Company; (ii) each individual who is an officer or
director of the Company; (iii) each Family Member of each of the individuals
referred to in clauses "(i)" and/or "(ii)" above.
 
(b)           Other than the Management Agreement, the Lending Banks Loans, the
Institutional Lenders Loan, the Shareholder Loan and by virtue of the holding of
the Shares, Seller and Seller's Affiliates (excluding the Company or its
Subsidiaries) are not parties to any material contract, transaction or business
dealing with the Company or its Subsidiaries.
 
2.14         Legal Proceedings; Orders.
 
(a)           There is no pending Legal Proceeding and, to the Company’s
knowledge, no Person has threatened in writing to commence any Legal Proceeding
against the Company that would have a Material Adverse Effect.
 
(b)           There is no order, writ, injunction, judgment or decree to which
the Company, or any of the assets owned or used by the Company, is subject and
that has any Material Adverse Effect.
 
2.15         Authority. The Company has the full corporate power and authority
to enter into and to perform its obligations under this Agreement; and the
execution, delivery and performance by the Company of this Agreement have been
duly authorized by all necessary corporate or organizational action on the part
of the Company.  This Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.
 
2.16         Non-Contravention; Consents. Other than the Regulatory Approvals,
the Lending Banks Loans and the Institutional Lenders Loan, the execution,
delivery and performance by the Company of this Agreement and the consummation
by the Company of the transactions contemplated hereby do not and will not
violate or conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default, or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit  under (i)
the corporate documents of the Company, (ii) any Legal Requirement or any order
of any court or other Governmental Entity by which the Company or any of its
material properties or assets is or are bound, and (iii) any provision of any
agreement to which the Company is a party, in each of clauses (ii) and (iii),
other than in a manner that would not have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
2.17         Brokers.  No broker, finder or investment banker, for which the
Company may be liable, is entitled to any brokerage, finder's or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company or any of its
directors, officers, employees or agents.
 
2.18         Disclosure; Disclaimer. The Company acknowledges and agrees that
Purchaser does not make and has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4 hereof.  The Company is aware of the significance of the
transaction contemplated hereby to Purchaser and acknowledges that time is of
the essence in consummating the transaction contemplated hereby.
 
Section 3.
REPRESENTATIONS AND WARRANTIES OF SELLER.

 
Seller represents and warrants to and for the benefit of Purchaser, as of the
date hereof, other than as set out in the Disclosure Schedule delivered to
Purchaser on the date hereof, as follows:
 
3.1           Due Organization; Etc. Seller is a corporation duly organized and
validly existing under the laws of the State of Israel.  Seller has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its businesses as now conducted.
 
3.2           Ownership of Shares; Title. Seller is the lawful owner,
beneficially and of record of all of the Shares, and, subject to obtaining the
Institutional Lenders Consent and the Lenders Banks Consents, shall transfer to
Purchaser at the Closing, all of the Shares, free and clear of all Encumbrances
or as contemplated hereunder. Seller does not own any other shares, options or
other rights to subscribe for, purchase or acquire any securities of the Company
from the Company or from any other Person.
 
3.3           Authority.  Seller has the full corporate power and authority to
enter into and to perform its obligations under this Agreement; and the
execution, delivery and performance by Seller of this Agreement have been duly
authorized by all necessary corporate or organizational action on the part of
Seller.  This Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.
 
3.4           Non-Contravention; Consents. Other than the Regulatory Approvals,
the Lending Banks Loans and the Institutional Lenders Loan, the execution,
delivery and performance by Seller of this Agreement and the consummation by
Seller of the transactions contemplated hereby do not and will not violate or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default, or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit  under (i) the corporate
documents of Seller, and (ii) any Legal Requirement or any order of any court or
other Governmental Entity by which Seller or any of its material properties or
assets is or are bound, in each case, other than in a manner that would not have
a material adverse effect on Seller's ability to consummate the transactions
contemplated hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
3.5           Brokers. No broker, finder or investment banker, for which Seller
may be liable, is entitled to any brokerage, finder's or other fee or commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Seller or any of its directors, officers,
employees or agents.
 
3.6           Disclosure; Disclaimer. Seller acknowledges and agrees that
Purchaser does not make and has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4 hereof.  Seller is aware of the significance of the
transaction contemplated hereby to Purchaser and acknowledges that time is of
the essence in consummating the transaction contemplated hereby.
 
Section 4.
REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 
Purchaser represents and warrants to Seller, as of the date hereof, as follows:
 
4.1           Due Organization; Etc.  Purchaser is a corporation duly organized
and validly existing under the laws of the State of Israel.  Purchaser has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its businesses as now conducted. The ultimate control of
Purchaser is held by an Israeli citizen and resident in the manner required by
applicable law to receive or maintain, directly and through the Company, the
Licenses.
 
4.2           Authority. Purchaser has the full corporate power and authority to
enter into and to perform its obligations under this Agreement; and the
execution, delivery and performance by Purchaser of this Agreement have been
duly authorized by all necessary corporate or organizational action on the part
of Purchaser.  This Agreement constitutes the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.
 
4.3           Non-Contravention; Consents. Other than the Regulatory Approvals,
the execution, delivery and performance by Purchaser of this Agreement and the
consummation by Purchaser of the transactions contemplated hereby do not and
will not violate or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default, or give rise to a right of
termination, cancellation or acceleration of any obligation or loss of any
benefit  under (i) the corporate documents of Purchaser, or (ii) any Legal
Requirement or any order of any court or other Governmental Entity by which
Purchaser or any of its material properties or assets is or are bound, in each
case, other than in a manner that would not have a material adverse effect on
Purchaser's ability to consummate the transactions contemplated hereby.
 
4.4           Litigation. There is no judgment, decree or order against
Purchaser that prevents, enjoins, or materially alters or delays the purchase of
the Shares under this Agreement and the consummation of the transactions
contemplated herein.
 
4.5           Financial Capability. Purchaser has access to, and at the Closing
shall have, sufficient funds or commitments to pay in cash any and all amounts
necessary to consummate the payments and transactions contemplated hereby,
including the purchase of the Shares, and Purchaser acknowledges that any
failure or delay to obtain financing necessary, if any, to consummate the
transactions contemplated hereby shall not constitute a defense or condition
precedent to its obligations hereunder.


 
9

--------------------------------------------------------------------------------

 
 
4.6             Regulatory Approvals. Purchaser and its Affiliates and
Representatives have had adequate opportunity to review the MoC Licenses and
related regulations, and have received all information (legal, financial and
otherwise) requested by them concerning the MoC Licenses and related regulations
and all of the terms and conditions thereto.


4.7             Experience; Receipt of Information; Consultation with Advisers.
Without prejudice to the representations and warranties of the Company and
Seller herein, Purchaser acknowledges that it has voluntarily decided to enter
into this Agreement, to consummate the transactions contemplated herein and
hereby confirms that (i) it has had adequate opportunity to select and consult
with its financial, tax, accounting and legal advisors regarding the terms,
conditions, rights and obligations set forth in this Agreement, and (ii) it has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks relating to acquiring the Shares and, by
reason of its financial and business experience, it has the capacity to protect
its interest in connection with the acquisition of such Shares.


4.8           Brokers.  No broker, finder or investment banker, for which
Purchaser may be liable, is entitled to any brokerage, finder's or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Purchaser or any of its
directors, officers, employees or agents.
 
4.9            Disclosure; Disclaimer. Purchaser acknowledges and agrees that
neither Seller nor the Company makes and has not made any representations or
warranties with respect to the trasnsactions contemplated hereby other than
those specifically set forth in Sections 2 and 3 hereof, including as to
projections, forecasts or forward-looking statements. Without derogating from
the foregoing or from the Company's and Seller's representations under Sections
2 and 3 hereof, or from Seller's indemnification under Section 10 hereof,
Purchaser agrees that the Shares are purchased at the condition thereof on the
Closing Date, whether or not any fact, act or circumstance of any nature
whatsoever relating to the Company is different than expected by Purchaser,
subject only to the Company's and Seller's representations under Sections 2 and
3 hereof. Without derogating from the Company's and Seller's representations
under Sections 2 and 3 hereof, any materials and presentations made available to
Purchaser or its affiliates or Representatives, do not, directly, or indirectly,
and shall not be deemed to, directly or indirectly, contain representations or
warranties of the Seller, the Company or any of their respective Affiliates or
Representatives. Purchaser is aware of the significance of the transactions
contemplated hereby to Seller and acknowledges that time is of the essence in
consummating the transaction contemplated hereby.
 
Section 5.
CERTAIN COVENANTS OF THE COMPANY AND SELLER.

 
5.1           Ordinary Course of Business. Except (i) as otherwise contemplated
by this Agreement, (ii) as required by applicable Legal Requirements, (iii) as
set forth in Part 5.1 of the Disclosure Schedule or (iv) as consented to in
writing by Purchaser (which consent shall not be unreasonably withheld, delayed
or conditioned), and subject to any limitations under applicable Legal
Requirements, during the period from the date of this Agreement through the
Closing (the "Pre-Closing Period"):
 
 
10

--------------------------------------------------------------------------------

 
 
(a)           the Company shall conduct its business and operations in the
ordinary course and in substantially the same manner as such business and
operations have been conducted prior to the date of this Agreement;
 
(b)           the Company shall use reasonable commercial efforts to preserve
intact its current business organization, keep available the services of its
current employees and consultants, and maintain its relations and good will with
all suppliers, customers, landlords, creditors, employees, consultants and other
Persons having business relationships with the Company, all in the ordinary
course of business;
 
(c)           the Company shall not declare, accrue, set aside or pay any
dividend or make any other distribution in respect of any shares of capital
stock, and shall not repurchase, redeem or otherwise reacquire any shares of
capital stock or other securities, and, other than management fees pursuant to
the Management Services Agreement in an amount not to exceed NIS 15 million per
year plus linkage to the Israeli consumer price index, shall not make any other
payment (including any interest or any other payment with respect to the
Shareholder Loan) to Seller or its Affiliates. For purposes of this clause (c),
the term "Affiliates" shall not include the Company, its Subsidiaries or their
respective directors and officers;
 
(d)           the Company shall not sell, issue or authorize the issuance of
(i) any capital stock or other security, (ii) any option or right to acquire any
capital stock or other security, or (iii) any instrument convertible into or
exchangeable for any capital stock or other security of the Company;
 
(e)           the Company shall not amend or permit the adoption of any
amendment to the Company's Articles of Association, or effect or permit the
Company to become a party to any Acquisition Transaction, recapitalization,
reclassification of shares, stock split, reverse stock split or similar
transaction;
 
(f)the Company shall not make any sale, assignment, transfer, abandonment or
other conveyance of any asset the value of which is NIS 100 million or more,
except transactions pursuant to existing binding Contracts;


(g)           the Company shall not enter into any material new customer,
supplier, lease, reseller or distributor agreement other than in the ordinary
course of business consistent with past practice;
 
(h)           the Company shall not change the terms of any employment
agreements or compensation practices with senior employees of the Company or
make across-the-board changes in employment agreements or compensation practices
or enter into any new (or amend any existing) employee benefit plan, program or
arrangement, except in accordance with pre-existing contractual provisions or
increases in the ordinary course that are consistent with past practice;
 
(i)            the Company shall  not enter into any transaction directly or
indirectly with Seller or its Affiliates. For purposes of this clause (i), the
term "Affiliates" shall not include the Company, its Subsidiaries or their
respective directors and officers; and
 
 
11

--------------------------------------------------------------------------------

 
 
(j)            the Company shall not agree or commit to take any of the actions
described in the clauses above.
 
5.2           No Control of Other Party; Procedures for Requesting Purchaser
Consent.
 
(a)           Without derogating from the foregoing, nothing in Section 5.1 is
intended to inhibit or otherwise restrict the Company from conducting its
business during the Pre-Closing Period in the ordinary course of business.
 
(b)            Nothing contained in this Agreement is intended to give
Purchaser, directly or indirectly, the right to control or direct the Company's
or its Subsidiaries' operations prior to the Closing, and to give the Company,
directly or indirectly, the right to control or direct Purchaser's operations.
Prior to the Closing, each of the parties shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision over
its and its Subsidiaries’ respective operations.
 
(c)           If the Company shall desire to take an action which would be
prohibited pursuant to Section 5.1 hereof without the written consent of
Purchaser, prior to taking such action, the Company may request such written
consent by sending an e-mail or facsimile to the individuals whose names and
contact information are set forth in Schedule 5.2 ("Purchaser Contact Persons"),
and may not take such action until such consent in writing has been received
from one of the Purchaser Contact Persons.  Any request by the Company pursuant
to this Section 5.2(c) shall be made in writing (including, by electronic mail
or facsimile).  Purchaser Contact Persons shall use commercially reasonable
efforts to respond to such request in writing within three (3) Business Days of
the receipt of such request.  Notwithstanding anything to the contrary in this
Section, the Company shall not be prohibited or otherwise restricted from taking
any action that was requested by the Company in the manner set forth above and
to which Purchaser did not object within the aforementioned three (3) Business
Day-period.
 
Section 6.
ADDITIONAL COVENANTS AND AGREEMENTS.

 
6.1           Filings and Consents.
 
(a)           Purchaser shall, and shall cause its Affiliates to, and Seller and
the Company shall, and shall cause their respective Affiliates to, (i) file and
execute all applications legally required of such Person with the Israeli
Antitrust Commissioner in connection with obtaining the Antitrust Approval,
within 14 days of the date hereof, and (ii) provide all information required by
the Israeli Antitrust Commissioner in connection with such filings in a timely
manner.
 
(b)           Purchaser shall, and shall cause its Affiliates to, (i) file
within 14 days of the date hereof all applications legally required of such
Person with (y) the MoC in connection with obtaining the MoC Approval, and (z)
any other governmental authority required by applicable law in order to effect
the transaction contemplated hereby ((y) and (z), together with the Antitrust
Approval, collectively the "Regulatory Approvals”), and (ii) provide all
information required by the MoC or other Governmental Authority in connection
with such filings in a timely manner.  In the event that any such filings are to
be made by Seller or the Company, they shall do the same (i.e., make filings and
provide information).


 
12

--------------------------------------------------------------------------------

 
 
(c)           Upon the terms and subject to the conditions set forth in this
Agreement, the parties agree to use reasonable best efforts to obtain the
Regulatory Approvals as soon as possible, to make such filings and notifications
and respond to any requests for additional information made by an authority in a
timely, complete and correct manner, and to comply with all applicable law and
all requirements applicable to it of the MoC or the Israeli Antitrust
Commissioner or other applicable agencies or regulatory authorities, as the case
may be, to effect the transactions contemplated by this Agreement.  Each of the
parties further undertake not to, and shall exercise best efforts to cause any
of its controlling shareholders and other Affiliates not to, take any action
that would adversely affect its ability to effect the Closing in a timely manner
or that would reasonably be expected to materially delay, impede or prevent
receipt of any necessary Regulatory Approvals.


(d)           Notwithstanding the foregoing, it is hereby agreed that Purchaser
shall not be required to agree to conditions imposed by the Israeli Antitrust
Commissioner and/or MoC and/or any other applicable regulatory authority, if
any, which conditions are either (A) reasonably likely to have a Material
Adverse Effect on the assets and operating profit of Purchaser, and its
subsidiaries, taken as a whole, compared to the assets and operating profit as
reflected in the unaudited financial statements of Purchaser for the period
ended June 30, 2010; (B) provide for the sale of the Company's International
Telephony Business; or (C) provide for the sale of the Company's ISP Business
(the "Special Regulatory Conditions").


(e)           Subject to any applicable Legal Requirement, Purchaser shall
provide Seller and the Company with all material correspondence and material
relevant information with respect to Regulatory Approvals; provided that any
trade secrets or other confidential information shall be redacted from such
updates and shall be provided to a third party trustee for
safekeeping.  Purchaser shall promptly notify Seller of any material written
communication made to or received by such party or its Affiliates from the MoC
or the Israeli Antitrust Commissioner or any other regulatory body regarding any
of the transactions contemplated hereby; permit Seller to review  in advance any
material written communication to the MoC or the Israeli Antitrust Commissioner;
and shall not agree to participate in any substantive meeting or discussion with
or in the MoC or the Israeli Antitrust Commissioner in respect of any filing,
investigation or inquiry concerning this Agreement or the transactions
contemplated hereby unless, to the extent reasonably practicable and lawful, it
consults with Seller in advance and, to the extent permitted and practicable,
gives Seller the opportunity to attend, and furnish Seller with copies of all
material correspondence, filings and written communications between them on one
hand and the MoC or the Israeli Antitrust Commissioner or its respective staff
on the other hand, with respect to this Agreement and the transactions
contemplated hereby. This clause (f) shall apply to Seller and the Company,
mutatis mutandis, in regard to the transaction contemplated hereby.
 
6.2          Public Announcements.  During the Pre-Closing Period, (a) neither
the Company nor Seller or Affiliates or Representatives thereof shall issue any
press release or make any public statement regarding this Agreement, or
regarding any of the transactions contemplated by this Agreement, without
Purchaser's prior written consent, and (b) Purchaser shall not (and Purchaser
shall not permit any of its Affiliates and Representatives to) issue any press
release or make any public statement regarding this Agreement, or regarding any
of the transactions contemplated by this Agreement, without Company's prior
written consent.  Notwithstanding the provisions of the preceding sentence, each
party or any Affiliate thereof whose shares are publicly traded shall be
permitted to issue any press release or make any public statement as is required
by or (in its reasonable judgment) advisable in connection with any Legal
Requirement, including, without limitation, Nasdaq rules, providedthat it first
consults with the other party hereto as to the timing and substance
thereof.  Each of Purchaser, the Company and Seller acknowledge that certain of
the proceedings required to obtain consents to or approvals of the Transactions
from Governmental Bodies are public, and consent to the filings and disclosures
required during the Pre-Closing Period pursuant to Section 6.1 hereof
notwithstanding anything to the contrary in this Section 6.2; provided that the
parties hereto shall use their commercially reasonable efforts to cause the
Governmental Bodies with which contacts may be made in order to obtain such
consents or approvals to maintain the confidentiality of this Agreement and the
Transactions to the fullest extent practicable.  To the extent inconsistent with
the provisions of this Section 6.2, the Non-Disclosure Agreement dated October
6, 2010 between the Company and Purchaser (the "Confidentiality Agreement") is
expressly superseded hereby and shall be deemed amended to conform hereto. In
addition, the parties agree that, by virtue of execution of this Agreement, they
agree that the Confidentiality Agreement shall be construed as a mutual
confidentiality agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
6.3          Reasonable Best Efforts.
 
(a)           During the Pre-Closing Period, (a) Seller and the Company shall
use its reasonable best efforts to cause the conditions set forth in Section 7
to be satisfied on a timely basis, and (b) Purchaser shall use its reasonable
best efforts to cause the conditions set forth in Section 8 to be satisfied on a
timely basis.
 
(b)           Without derogating from the generality of clause (a), other than
the closing conditions set forth in Sections 7 and 8 hereof, the absence of any
consent, approval or authorization of any third party for the transactions
contemplated hereby shall not constitute a condition precedent for Closing, a
ground for terminating or not consummating this Agreement or the transactions
contemplated hereby, or a breach of this Agreement.
 
(c)           Without derogating from the generality of clause (a), as promptly
as practicable after the execution of this Agreement, Seller and the Company
shall seek to obtain the consent of the Institutional Lenders (the
"Institutional Lenders Consent") to the removal of the Institutional Lenders
Pledges and the cancellation of the Institutional Lenders loan agreement dated
January 31, 2010, to the extent it relates to the Company and the removal of the
Company as a party from such agreement at, and subject to, the Closing.
Purchaser undertakes to cooperate with Seller and the Company in that regard,
including by way of executing appropriate pay-off letters to the benefit of the
Institutional Lenders.


(d)           Without derogating from the generality of clause (a), as promptly
as practicable after the execution of this Agreement, the parties shall seek to
obtain the consent of Lending Banks to the transactions contemplated hereunder
and the removal of the Lending Banks Pledges at, and subject to, the Closing
(the "Lenders Bank Consent"). Purchaser undertakes to cooperate with Seller and
the Company in that regard, including by way of executing appropriate
documentation that would grant the Lending Banks the same level of the Lending
Banks Pledges (including guarantees and other forms of security satisfactory to
the Lending Banks); provided that, subject to Purchaser's compliance with this
Section 6.3, Purchaser shall not be required to consent to acceleration of the
Lending Banks Loan. Purchaser may, upon written notice to Seller and the Company
of at least thirty (30) days prior to Closing, elect to have the Company prepay,
at and subject to Closing, the Lending Banks Loans and, subject to any consent,
if required, of the Lending Banks, the Company shall do so at Closing with, and
subject to, the full cooperation of Purchaser (including arranging for a
replaced financing to the Company, if needed). In such case, Purchaser further
acknowledges that any prepayment commission or penalty imposed by the Lending
Banks shall be its (or, post Closing, the Company's) sole responsibility and,
for the sake of clarity, shall not be reduced from the Consideration.


 
14

--------------------------------------------------------------------------------

 
 
(e)           Without derogating from the generality of clause (a), Seller and
the Company shall use best efforts to obtain the consents set forth under the
second and third bullets of Part 2.16(A) of the Disclosure Schedule.


6.4           Tax Liability.  Each party shall be solely responsible for all its
respective tax obligations deriving from the transactions contemplated in this
Agreement.
 
6.5           Notification. During the Pre-Closing Period, the Company and
Seller shall promptly notify Purchaser, and Purchaser shall promptly notify the
Company and Seller, in writing of the discovery of any of the following:  (i)
any event, condition, fact or circumstance that occurred or existed on or prior
to the date of this Agreement and that caused or constitutes a material
inaccuracy in or breach of any representation or warranty made by the relevant
party in this Agreement; (ii) any event, condition, fact or circumstance that
occurs, arises or exists after the date of this Agreement and that causes or
constitutes, or could reasonably be seen as likely to cause or constitute, a
material inaccuracy in or breach of any representation or warranty made by the
relevant party in this Agreement; (iii) any breach of any material covenant or
obligation of the relevant party; and (iv) any event, condition, fact or
circumstance that would make the timely satisfaction of any of the conditions
set forth in Section 7 or 8 impossible,  unlikely or postponed.
 
        6.6          Information Rights. Purchaser shall cause the Company, and
the Company shall, at the request of Seller and at its reasonable expense (if
such information is not readily prepared by Purchaser due to its own internal or
legal requirements), promptly prepare and furnish (and, where applicable, cause
its accountants to prepare and furnish), such information (including audited
consolidated yearly financial statements and quarterly reviewed financial
statements, if required) relating to the financial condition, business and
corporate affairs of the Company as Seller may from time to time request in
order to comply (including by way of making public filings of such information
and reports) with applicable legal requirements (including securities and stock
exchange rules and guidance from the applicable authority or regulator)) that
apply to Seller or its Affiliates. Without derogating from and subject to the
foregoing, Purchaser shall cause the Company, and the Company shall, at Seller's
reasonable expense, prepare and furnish the information relating to subsequent
events, including discussions with management, management representation,
representation from the current auditors, all in order to and to the extent
required to enable Seller and its auditors to comply with Legal Requirements.‫‫
 
      6.7          Retention Plan of Senior Executives. At, but subject to,
Closing, Seller undertakes to transfer to the Company or to Purchaser, at
Purchaser's discretion, the amount specified, and to be used by Purchaser and
the Company, in accordance with, Part 6.7 of the Disclosure Schedule.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 7.
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER.

 
The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, at or prior to the Closing, of each
of the following conditions any or all of which may be waived in writing by
Purchaser:
 
        7.1          Approval of (i) the MoC of the transactions contemplated
hereby, either by the transfer of the existing Licenses to Purchaser or the
grant of new licenses that permit the Business to continue to be operated or the
consent for the contemplated change of control (the "MoC Approval"), (ii) the
Israeli Antitrust Commissioner of the transactions contemplated hereby (the
"Antitrust Approval"), and (iii) any other material Governmental Authorization
necessary to effect the transaction contemplated by this Agreement (the "Closing
Regulatory Approvals"), shall have been duly obtained and shall be in full force
and effect on the Closing Date.
 
        7.2          No temporary restraining order, preliminary or permanent
injunction, judgment or other order issued by any court of competent
jurisdiction or other legal or regulatory restraint or prohibition preventing
the consummation of the transactions contemplated hereby shall be in force.
 
        7.3          All of the covenants and obligations that the Company
and/or Seller are required to comply with or to perform at or prior to the
Closing shall have been complied with and performed in all material respects.
 
                7.4          The following consents shall have been duly
obtained: (i) the Lenders Bank Consent and (ii) the Institutional Lenders
Consent and the Institutional Lenders loan agreement dated January 31, 2010,
shall be cancelled, to the extent it relates to the Company and the Company
shall be removed as a party from such agreement.
 
                7.5          Purchaser shall have received the following
documents, each of which shall be in full force and effect: (i) written
resignations of all directors of the Company, effective as of the Closing Date;
and (ii) duly executed share transfer deed for transfer of Shares to Purchaser.
 
Section 8.
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER AND THE COMPANY.

 
The obligations of Seller and the Company to consummate the transactions
contemplated by this Agreement are subject to the satisfaction, at or prior to
the Closing, of the following conditions any or all of which may be waived in
writing by Seller:
 
8.1          The Closing Regulatory Approvals shall have been duly obtained and
shall be in full force and effect on the Closing Date.
 
8.2          No temporary restraining order, preliminary or permanent
injunction, judgment or other order issued by any court of competent
jurisdiction or other legal or regulatory restraint or prohibition preventing
the consummation of the transactions contemplated hereby shall be in force.


 
16

--------------------------------------------------------------------------------

 
 
8.3          All of the covenants and obligations that Purchaser is required to
comply with or to perform at or prior to the Closing shall have been complied
with and performed in all material respects.


8.4          The following consents shall have been duly obtained: (i) the
Lenders Bank Consent and (ii) the Institutional Lenders Consent.
 
8.5          Subject to Closing, Seller and its Affiliates shall have been
released of, and Purchaser assumed, all of the guarantees specified in Part 8.5
of the Disclosure Schedule.
 
Section 9.
TERMINATION.

 
9.1          Termination Events.  This Agreement may be terminated prior to the
Closing:
 
(a)           By either the Company and Seller or by Purchaser if a court of
competent jurisdiction shall have issued an order, decree or ruling or taken any
other action (which order, decree or ruling the parties hereto shall use their
best efforts to lift) and such was not at the request of the party seeking
termination of the Agreement, in each case permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement, and such
order, decree, ruling or other action shall have become final and nonappealable;
or
 
(b)           by Purchaser if the Closing has not taken place on or before
December 31, 2010 (the "Initial End Date", as may be extended by Seller pursuant
to clause (c) below); provided however, that Purchaser may extend the Initial
End Date to February 15, 2011 by written notice to Seller if and only if the
extension notice is delivered no later than December 15, 2010; provided further
however that the right of Purchaser to terminate this Agreement under this
Section (or to extend the Initial End Date) shall not be available if Closing
shall not have occurred as a result of any material failure on the part of
Purchaser to comply with or perform any covenant or obligation of Purchaser set
forth in this Agreement; or
 
(c)           by Seller and the Company if the Closing has not taken place on or
before Initial End Date (as may be extended by Purchaser pursuant to clause (b)
above); provided however, that Seller and the Company may extend the Initial End
Date to February 15, 2011 by written notice to Purchaser if and only if the
extension notice is delivered no later than December 15, 2010; provided further
however that the right of Seller and Purchaser to terminate this Agreement under
this Section (or to extend the Initial End Date) shall not be available if
Closing shall not have occurred as a result of any material failure on the part
of Seller or the Company to comply with or perform any covenant or obligation of
Seller or the Company set forth in this Agreement; or
 
(d)           by the mutual written consent of the parties; or
 
(e)           by Purchaser, if the Company or Seller shall materially breach any
obligation or agreement hereunder such that (and only if) the conditions
referred to in Section 7 would not be satisfied and such breach shall not have
been cured within seven (7) business days following written notice of such
breach, provided that the right to terminate this Agreement by Purchaser under
this Section 9.1(e) shall not be available where Purchaser is at that time in
material breach of this Agreement;
 
 
17

--------------------------------------------------------------------------------

 
 
(f)           by Seller, if Purchaser shall materially breach any obligation or
agreement hereunder such that (and only if) the conditions referred to in
Section 8 would not be satisfied and such breach shall not have been cured
within seven (7) business days following written notice of such breach, provided
that the right to terminate this Agreement by Seller under this Section 9.1(f)
shall not be available where Seller or the Company is at that time in material
breach of this Agreement; or
 
(g)           by Purchaser, if (i) all of the Closing Regulatory Approvals shall
have been obtained prior to the Initial End Date (as may be extended hereunder)
but any of which contains any of the Special Regulatory Conditions; or (ii) any
of the Closing Regulatory Approvals shall have not been obtained prior to the
Initial End Date (as may be extended hereunder) (i.e., the applicable
Governmental Body has declined to issue the Closing Regulatory Approvals);
provided that the right to terminate this Agreement by Purchaser under this
Section 9.1(g)(ii) shall not be available where the applicable Governmental
Authority has declined to issue the applicable Closing Regulatory Approval due
toPurchaser's breach of its undertakings in Section 6.1 of this Agreement.
 
9.2          Termination Procedures. If Purchaser wishes to terminate this
Agreement pursuant to Section 9.1(a), Section 9.1(b), Section 9.1(e) or Section
9.1(g), Purchaser shall deliver to Seller and the Company a written notice
stating that Purchaser is terminating this Agreement and setting forth a brief
description of the basis on which Purchaser is terminating this Agreement.  If
Seller wishes to terminate this Agreement pursuant to Section 9.1(a), Section
9.1(c) or Section 9.1(f), Seller shall deliver to Purchaser a written notice
stating that Seller is terminating this Agreement and setting forth a brief
description of the basis on which Seller is terminating this Agreement.
 
9.3          Effect of Termination.
 
(a)           General. If this Agreement is duly terminated pursuant to
Section 9.1, all further obligations of the parties under this Agreement shall
terminate; provided, however, that:  (a) neither the Company nor Purchaser nor
Seller shall be relieved of any obligation or liability arising from any prior
breach by such party of any provision of this Agreement; (b) the parties shall,
in all events, remain bound by and continue to be subject to the provisions set
forth in Section 11; and (c) the parties shall, in all events, remain bound by
and continue to be subject to Sections 9 and 11 and the Confidentiality
Agreement.
 
(b)           Release of Deposit to Seller. The parties agree that if the
Closing Regulatory Conditions have been obtained without any Special Conditions
and Purchaser determines to terminate this Agreement pursuant to Section 9,
then, in view of the difficulty of estimating with exactness the Damages to
Seller or the Company which will result from any such termination, the parties
agree that as liquidated damages, and not as a penalty but as sole and exclusive
remedy to Seller and the Company, solely with respect to Purchaser's compliance
with Section 6.1 of this Agreement and obtaining the Closing Regulatory
Approvals, that Seller shall keep and have full title of the full amount of the
Deposit and all interest accrued thereon and Purchaser shall have no title or
claim in the Deposit, without however, having the need to prove any actual
damages incurred by Seller or the Company, and the parties hereby acknowledge
that such liquidated damages are reasonable to cover such potential Damages
solely in respect of non-compliance of Purchaser with Section 6.1 of this
Agreement and obtaining the Closing Regulatory Approvals, and Purchaser hereby
waives any right or claim in respect thereto.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           Release of Deposit to Purchaser. The parties agree that if this
Agreement is duly terminated for any reason other than Section 9.3(b), then
Seller shall within three (3) business days release the Deposit to Purchaser and
Purchaser shall have full title of the full amount of the Deposit and Seller
shall have no title or claim in the Deposit.
 
Section 10.
INDEMNIFICATION, ETC.

 
10.1        Survival of Representations, Etc.
 
(a)           The representations and warranties made by the Company and Seller
hereunder shall survive the Closing and shall expire twelve (12) months
following the Closing Date (the "Termination Date"); provided, however, that if,
at any time prior to the Termination Date, any Purchaser Indemnitee delivers to
Seller a written notice alleging the existence of an incompleteness of,
inaccuracy in or a breach of any of the representations and warranties made by
the Company or Seller (and setting forth in reasonable detail the basis for such
Purchaser Indemnitee's belief that such an incompleteness, inaccuracy or breach
may exist) and asserting a claim for recovery this Section 10 based on such
alleged incompleteness, inaccuracy or breach, then the claim asserted in such
notice shall survive the Termination Date until such time as such claim is fully
and finally resolved; provided, further, that a claim for recovery in connection
therewith, if not resolved by mutual consent, must be filed with a competent
court by the Purchaser Indemnitee within ninety (90) days after the Termination
Date.
 
(b)           The representations and warranties made by Purchaser hereunder
shall survive the Closing and shall expire on the Termination Date; provided,
however, that if, at any time prior to the Termination Date, Seller delivers to
Purchaser a written notice alleging the existence of an inaccuracy in or a
breach of any of the representations and warranties made by Purchaser (and
setting forth in reasonable detail the basis for Seller's belief that such an
inaccuracy or breach may exist) and asserting a claim for recovery under this
Section 10 based on such alleged inaccuracy or breach, then the claim asserted
in such notice shall survive the Termination Date until such time as such claim
is fully and finally resolved; provided, further, that a claim for recovery in
connection therewith, if not resolved by mutual consent, must be filed with a
competent court by the Purchaser Indemnitee within ninety (90) days after the
Termination Date.
 
10.2        Indemnification.
 
(a)           From and after the Closing Date (but subject to the time
limitations set forth in Section 10.1(a)), the Purchaser Indemnitees may seek
indemnification from Seller, and Seller shall be obligated to pay
indemnification for any Damages that are suffered or incurred by any of the
Purchaser Indemnitees or to which any of them has otherwise become subject and
which arise from or as a result of:  (i)  any inaccuracy in or breach of any
representation or warranty by the Company or Seller hereunder; (ii)  any failure
to comply with, or breach of any covenant or obligation of the Company or Seller
or any of the Company's or Seller’s respective obligations pursuant to the
Transactions; or (iii) any Legal Proceeding relating to any inaccuracy, failure
or breach referred to above (including any Legal Proceeding commenced by any
Purchaser Indemnitee for the purpose of enforcing any of its rights under this
Section 10); provided, however, that (A) no Purchaser Indemnitee shall be
entitled to any such indemnification unless and until the Damages sought by all
Purchaser Indemnitees exceed twenty five million NIS (NIS 25,000,000) (the
"Indemnity Basket") in the aggregate, whereupon indemnification may be sought by
Purchaser to the full extent of all such Damages (including the first NIS of the
Indemnity Basket); (B)  Seller shall not be obligated to pay indemnification in
the aggregate in excess of six hundred and fifty million NIS (NIS 650,000,000)
(the "Indemnity Cap"); (C) each Damage for which a Purchaser Indemnitee is
entitled to recovery under this Section 10 shall be reduced by (and if a claim
for Damage has already been made and an amount therefor received from Seller,
shall reimburse to Seller) the amount of any insurance proceeds that the
Purchaser Indemnitee actually receives with respect to such Damage, net of any
deductibles; and (D) if a Purchaser Indemnitee shall be entitled to receive
proceeds from a third party (not affiliated with Purchaser) that are intended to
cover a Damage for which a Purchaser Indemnitee seeks Damages hereunder, the
Purchaser Indemnitee shall reimburse Seller for such payment, net of any
expenses (including those related to collecting such proceeds from the third
party) up to the lesser of (i) the amount of proceeds received from Seller on
account of such Damage and (ii) the amount collected from the third party in
respect of such Damage; provided that Purchaser Indemnitee shall not have an
obligation to commence legal proceeding against such third party if it has duly
assigned or subrogated such cause(s) of action to Seller prior thereto in a
manner that shall not prejudice such Purchaser Indemnitee's rights.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           From and after the Closing Date (but subject to the time
limitations set forth in Section 10.1(b)), Seller may seek from Purchaser, and
Purchaser shall be obligated to pay, indemnification for any Damages that are
suffered or incurred by a Seller Indemnitee or to which such Seller Indemnitee
may otherwise become subject and which arise from or as a result of:  (i) any
inaccuracy in or breach of any representation or warranty by Purchaser
hereunder; (ii)  any failure to comply with, or breach of any covenant or
obligation of Purchaser, or any of Purchaser's obligations pursuant to the
Transactions or the other transactions contemplated by this Agreement; or
(iii) any Legal Proceeding relating to any inaccuracy, failure or breach
referred to above (including any Legal Proceeding commenced by such Seller
Indemnitee for the purpose of enforcing any of its rights under this
Section 10); provided, however, that (A) no Seller Indemnitee shall be entitled
to any such indemnification unless and until the Damages sought by all Seller
Indemnitees exceed the Indemnity Basket in the aggregate, whereupon
indemnification may be sought by Seller to the full extent of all such Damages
(including the first NIS of the Indemnity Basket);  (B) Purchaser shall not be
obligated to pay indemnification in the aggregate in excess of the Indemnity
Cap; (C) each Damage for which a Seller Indemnitee is entitled to recovery under
this Section 10 shall be reduced by (and if a claim for Damage has already been
made and an amount therefor received from Purchaser, shall reimburse to
Purchaser) the amount of any insurance proceeds that the Seller Indemnitee
actually receives with respect to such Damage, net of any deductibles; and (D)
if a Seller Indemnitee shall be entitled to receive proceeds from a third party
(not affiliated with Seller) that are intended to cover a Damage for which a
Seller Indemnitee seeks Damages hereunder, the Seller Indemnitee shall reimburse
Purchaser for such payment, net of any expenses (including those related to
collecting such proceeds from the third party) up to the lesser of (i) the
amount of proceeds received from Purchaser on account of such Damage and (ii)
the amount collected from the third party in respect of such Damage; provided
that Seller Indemnitee shall not have an obligation to commence legal proceeding
against such third party if it has duly assigned or subrogated such cause(s) of
action to Purchaser prior thereto in a manner that shall not prejudice such
Seller Indemnitee's rights.
 
 
20

--------------------------------------------------------------------------------

 
 
10.3        Defense of Third Party Claims.  In the event of the assertion or
commencement by any Person of any claim or Legal Proceeding (whether against the
Company, against Purchaser or against any other Person) with respect to which
any of the Purchaser Indemnitees or Seller Indemnitees shall have the right to
seek indemnification pursuant to this Section 10, the indemnifying party shall
have the right, at its election, to proceed with the defense of such claim or
Legal Proceeding on its own, with counsel reasonably satisfactory to the party
entitled to indemnification.  If such party so proceeds with the defense of any
such claim or Legal Proceeding:
 
(a)           all reasonable expenses relating to the defense of such claim or
Legal Proceeding shall be borne and paid by the indemnifying party;
 
(b)           the indemnifying party shall have the right to settle, adjust or
compromise such claim or Legal Proceeding with the consent of party entitled to
indemnification; provided, however, that such consent shall not be unreasonably
withheld.
 
Each party seeking indemnification shall give the indemnifying party prompt
notice of the commencement of any such Legal Proceeding against Purchaser,
Seller or the Company (as applicable); provided, however, that any failure to do
so shall not limit any of the rights of the indemnitees under this Section 10
(except to the extent such failure materially prejudices the defense of such
Legal Proceeding).
 
10.4        Exercise of Remedies by Third Parties.  No Person who is not a party
to this Agreement (or any successor thereto or assign thereof) shall
be permitted to assert any indemnification claim or exercise any other remedy
under this Agreement unless the applicable party to this Agreement (or any
successor thereto or assign thereof) shall have consented to the assertion of
such indemnification claim or the exercise of such other remedy.
 
10.5        Sole Remedy. From and after the Closing, the rights of the parties
under this Section 10 shall be the sole and exclusive remedy of the parties with
respect to claims resulting from or relating to any representation, warranty,
covenant or agreement contained in this Agreement. Notwithstanding the above,
each party hereto shall be (a) entitled to seek any available remedy of law or
equity (including rescission or restitution) with respect to fraud and/or
willful misconduct, (b) entitled to seek injunctive relief to enjoin the breach,
or threatened breach, of any provision of this Agreement, and (c) entitled to
seek the equitable remedy of specific performance in connection with this
Agreement.
 
10.6        Representations not a Closing Condition. Without derogating from
Purchaser's right to seek Damages pursuant to this Agreement, it is hereby
clarified and agreed that completeness or accuracy of any of the representations
and warranties made by the Company or Seller hereunder are not, and shall not be
deemed to be, a closing condition of Purchaser and a breach of Sections 2 or 3
hereof shall not be a ground for terminating or not consummating this Agreement
or the transactions contemplated hereby.
 
Section 11.
MISCELLANEOUS PROVISIONS.

 
11.1        Entire Agreement.  This Agreement and the other agreements referred
to herein set forth the entire understanding of the parties hereto relating to
the subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof; provided, however, that, except as expressly provided
in Section 6.2 above, the Confidentiality Agreement shall not be superseded by
this Agreement and shall remain in effect in accordance with its terms until the
earlier of (a) the Closing Date, or (b) the date on which such Confidentiality
Agreement is terminated in accordance with its terms.
 
 
21

--------------------------------------------------------------------------------

 
 
11.2        Further Assurances.  Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at or after the Closing) for the purpose of carrying out or evidencing any
of the transactions contemplated by this Agreement.
 
11.3        Fees and Expenses. Except as provided otherwise in this Agreement,
each party to this Agreement shall bear and pay all fees, costs and expenses
(including legal fees and accounting fees) that have been incurred or that are
incurred by such party in connection with the transactions contemplated by this
Agreement, including all fees, costs and expenses incurred by such party in
connection with or by virtue of (a) the investigation and review conducted with
respect to the other party's business (and the furnishing of information to in
connection with such investigation and review), (b) the negotiation, preparation
and review of this Agreement (including the Disclosure Schedule) and all
agreements, certificates, opinions and other instruments and documents delivered
or to be delivered in connection with the transactions contemplated by this
Agreement, and (c) the preparation and submission of any filing or notice
required to be made or given in connection with any of the transactions
contemplated by this Agreement, and the obtaining of any Consent required to be
obtained in connection with any of such transactions.
 
11.4        Attorneys' Fees.  If any action or proceeding relating to this
Agreement or the enforcement of any provision of this Agreement is brought
against any party hereto, the prevailing party shall be entitled to recover
reasonable attorneys' fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).
 
11.5        Notices.  Any notice or other communication required or permitted to
be delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):
 
if to Purchaser and, after Closing, the Company:
 
Partner Communications Company Ltd.
8 Amal Street, Afeq Industrial Park
Rosh Ha’ayin 48103, Israel
Fax: 972-54-781-5951
Attention:  Emanuel Avner, VP, Chief Financial Officer


 
22

--------------------------------------------------------------------------------

 
 
            
with a copy to (which shall not constitute notice):
Yossi Avraham, Arad & Co.
3 Daniel Ferisch Street
Tel-Aviv 64731, Israel
Fax: 972-3-6963801
Attention:  Yossi Avraham, Adv.
 
if to Seller and, until Closing, the Company:
 
Merhav Ampal Energy Ltd.
Abba Eban 10
Ackerstein Towers, Building C
Herzlia Pituach 46733, Israel
Facsimile:  +972-9-952-6001
Attn:  Yoram Firon, VP
with a copy to (which shall not constitute notice):


Goldfarb, Levy, Eran, Meiri, Tzafrir & Co.
2 Weizmann Street
Tel-Aviv 64239, Israel
Facsimile:  972-3-608-9908
Attention: Erez Altit, Adv.; Ido Zemach, Adv.
 
or such other address with respect to a party as such party shall notify each
other party in writing as above provided.  Any notice sent in accordance with
this Section 11.5 shall be effective (i) if mailed, three (3) business days
after mailing, (ii) if sent by messenger, upon delivery, and (iii) if sent via
telecopier, upon transmission and electronic confirmation of receipt or (if
transmitted and received on a non-business day) on the first business day
following transmission and electronic confirmation of receipt.
 
11.6        Headings. The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
11.7        Counterparts.  This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.
 
11.8        Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Israel, without regard to the conflict of
laws provisions thereof.
 
11.9        Jurisdiction. Each party hereby irrevocably submits to the exclusive
jurisdiction of the Tel Aviv Court for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents) and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.
 
 
23

--------------------------------------------------------------------------------

 
 
11.10      Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns (if any).  Neither party may assign any of its rights under this
Agreement to any other Person without obtaining the consent or approval of the
other parties hereto.
 
11.11      Remedies; Specific Performance. Except as otherwise provided herein,
any and all remedies herein expressly conferred upon a Party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
Law or equity upon such Party, and the exercise by a Party of any remedy will
not preclude the exercise of any other remedy. The Parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
(without any requirement to post a bond or other security) to seek one or more
injunction or other equitable remedies to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which they are entitled at Law or in equity.
 
11.12      Waiver.
 
(a)           No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
(b)           No Person shall be deemed to have waived any claim arising out of
this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
11.13      Amendments.  This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all parties hereto.
 
11.14      Severability.  In the event that any provision of this Agreement, or
the application of any such provision to any Person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement, and the application of such provision
to Persons or circumstances other than those as to which it is determined to be
invalid, unlawful, void or unenforceable, shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.
 
 
24

--------------------------------------------------------------------------------

 
 
11.15      Parties in Interest. Except for the provisions of Section 10, none of
the provisions of this Agreement are intended to provide any rights or remedies
to any Person other than the parties hereto and their respective successors and
assigns (if any).
 
11.16      Construction.
 
(a)           For purposes of this Agreement, whenever the context
requires:  the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders.
 
(b)           The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.
 
(c)           As used in this Agreement, the words "include" and "including,"
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words "without limitation".
 
(d)           Except as otherwise indicated, all references in this Agreement to
"Sections", "Schedules" and "Exhibits" are intended to refer to Sections of this
Agreement and Schedules and Exhibits to this Agreement.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
 
25

--------------------------------------------------------------------------------

 
 
       IN WITNESS WHEREOF, the parties hereto have caused this Share Purchase
Agreement to be executed and delivered as of the date first above written.
 

  Partner Communications Company Ltd.          
 
By:
       Name       Title   

 

  Merhav Ampal Energy Ltd.,          
 
By:
       Name       Title   

 

  012 Smile Telecom Ltd.          
 
By:
       Name       Title   

 
 
 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CERTAIN DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A):
 
Acquisition Transaction.  "Acquisition Transaction" shall mean any transaction
involving:
 
(a)           the sale, license, disposition or acquisition of all or
substantially all of the Company's business or assets;
 
(b)           the issuance, disposition or acquisition of (i) any share capital
or other equity security of the Company, (ii) any option, call, warrant or right
(whether or not immediately exercisable) to acquire any share capital or other
equity security of the Company, or (iii) any other security, instrument or
obligation that is or may become convertible into or exchangeable for any
capital stock or other equity security of the Company; or
 
(c)           any merger, consolidation, business combination, reorganization or
similar transaction involving the Company.
 
Affiliate.  An “Affiliate” of a specified Person shall mean a Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Person specified.  For this
purpose, “control,” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 
Agreement.  "Agreement" shall mean the Agreement to which this Exhibit A is
attached (including the Disclosure Schedule and other Schedules and Exhibits
thereto), as it may be amended from time to time.
 
Business. “Business” shall mean (i) the business of outgoing and incoming
international telephony services, of hubbing services, and of international
calling card services and any other operations and activities conducted by the
Company, including other data and other related services, pursuant to the
Company’s international services license dated December 31, 20091 and the
Company’s international services licence in the Judea and Samaria region, dated
February 18, 2008 (the "International Telephony Business"); (ii) the business of
local telephony using VoB access and local telephony using dedicated lines based
on PRI services and any other operations and activities conducted by the Company
and its subsidiary pursuant to the domestic fixed-line license, dated December
15, 2005 and the Company’s domestic fixed-line licence in the Judea and Samaria
region, dated February 18, 2008 (the "Land Line Business"); (iii) the business
of the ADSL/cable/dial-up Internet and access services, the value-added services
and the WiFi services and any other operations and activities, including all
other related services, conducted by the Company pursuant to its internet access
license dated December 31, 20092 and the Company’s internet access licence in
the Judea and Samaria region, dated February 18, 2008 (the "ISP Business"); and
(iv) the business related to end-point network services (and any other
operations and activities conducted by the Company pursuant to the network
end-point licence, dated December 31, 20093, of the Company), and the VoBoC and
WIMAX experimental services of the Company and 012 Telecom Ltd. (the "Other
Business"). On August 26, 2010, 012 Mobile, Limited Partnership has applied to
the Ministry of Communication for an MVNO Licence which application is currently
in process. The partners in 012 Mobile, Limited Partnership are: the Company
(Limited Partner) and 012 Mobile GP Ltd. (General Partner) who is wholly owned
by the Company.
 
 

--------------------------------------------------------------------------------

1   The Licence entered into force on January 31, 2010.

 
 

--------------------------------------------------------------------------------

 
 
Consent.  "Consent" shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).
 
Contract.  "Contract" shall mean any written, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, warranty, insurance policy,
benefit plan or legally binding commitment or undertaking of any nature.
 
Damages.  "Damages" shall include any loss, damage, injury, liability, claim,
demand, settlement, judgment, award, fine, penalty, Tax, fee (including
reasonable attorneys' fees), charge, cost (including costs of investigation) or
expense of any nature.
 
Disclosure Schedule.  "Disclosure Schedule" shall mean the schedule titled
"Disclosure Schedule" (dated as of the date of the Agreement) delivered to
Purchaser on behalf of the Company and Seller.
 
Encumbrance.  "Encumbrance" shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, claim, option, right of first refusal,
preemptive right, or restriction of any nature (including any restriction on the
voting of any security).
 
Entity.  "Entity" shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.
 
Family Member. "Family Member" shall mean, in respect of a natural Person, (i) a
spouse of such Person; (ii) a descendant of such Person or of a such Person’s
spouse; (iii) such Person’s antecedent; (iv) such Person’s brother or sister, or
(v) a spouse of any of the Persons referred to in clauses (ii), (iii), (iv) or
(v) above.
 
GAAP.  "GAAP" shall mean generally accepted accounting principles in the United
States or, as applicable, Israel, applied on a consistent basis.
 

--------------------------------------------------------------------------------

2  The Licence entered into force on January 31, 2010. 
3  The Licence entered into force on January 31, 2010.
 
 
g

--------------------------------------------------------------------------------

 
 
Governmental Authorization.  "Governmental Authorization" shall mean
any:  permit, license, certificate, franchise, permission, clearance,
registration, qualification or authorization issued, granted, given or otherwise
made available by or under the authority of any Governmental Body or pursuant to
any Legal Requirement.
 
Governmental Body.  "Governmental Body" shall mean any:  (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).
 
Institutional Lenders Loan. "Institutional Lenders Loan" shall mean the loan
pursuant to that Loan Agreement, dated January 31, 2010, between Seller, the
Company, Harel Insurance Company Ltd. and its affiliates and Menora Mivtachim
Insurance Ltd. and its affiliates.
 
Institutional Lenders Pledges. "Institutional Lenders Pledges" shall mean the
(i) first priority fixed pledge on the Shares, (ii) the second priority floating
charge on the assets of the Company, and (iii) the other security interests
imposed pursuant to the Institutional Lenders Loan.
 
Knowlegde. "Knowledge," "to its knowledge" and similar expressions shall mean,
with respect to any Entity, with respect to any fact, circumstance, event or
other matter in question, (i) in the case of Seller or the Company, the actual
knowledge of the executive officers listed on Part 1.1 of the Disclosure
Schedule after reasonable and diligent inquiry of those persons in the Entity
that have principal responsibility over the subject matter in question, and (ii)
in the case of Purchaser, the actual knowledge of the executive officers of
Purchaser after reasonable and diligent inquiry of those persons in Purchaser
that have principal responsibility over the subject matter in question.


Legal Proceeding.  "Legal Proceeding" shall mean any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.


Legal Requirement.  "Legal Requirement" shall mean any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.
 
 
h

--------------------------------------------------------------------------------

 
 
Lending Banks Loan. "Lending Banks Loan" shall mean the loan granted to the
Company under that Credit Agreement, dated January 31, 2010, between the
Company, Bank Leumi Le'Israel B.M. and Israel Discount Bank Ltd.
 
Lending Banks Pledges. "Lending Banks Pledges" shall mean the security interests
imposed pursuant to that Lending Banks Loan.
 
Management Services Agreement.  "Management Services Agreement" shall mean that
certain Management Services Agreement dated April 29, 2010, by and between the
Seller and the Company.


Material Adverse Effect.  A "Material Adverse Effect" shall mean a material
adverse effect on the business, operations, assets, liabilities, condition
(financial or otherwise) or financial performance or results of the Company and
its subsidiaries, taken as a whole, other than (a)  changes in general economic
or political conditions or financial credit or securities markets in general
(including changes in interest or exchange rates) whether worldwide or in any
country or region in which the Company or its Subsidiaries conduct a material
portion of their business, (b) any changes in the industries in which the
Company and its Subsidiaries operate, (c) any changes in GAAP occurring after
the date of this Agreement, (d) any changes in Laws applicable to the Company or
any of its Subsidiaries or any of their respective properties or assets, in each
case, occurring after the date of this Agreement; (e) acts of war, armed
hostilities or terrorism or any escalation or worsening of any acts of war,
armed hostilities or terrorism, (f) effects resulting from the negotiation,
announcement or performance of this Agreement and the Transactions (including
the impact thereof on relationships, contractual or otherwise, with customers,
suppliers, vendors, employees or venture partners), (g) any failure to meet
internal or published projections, forecasts, or revenue or earning predictions
for any period; (h) any litigation arising from allegations of a breach of
fiduciary duty or other violation of applicable Law relating to this Agreement;
and (i) any action taken by the Company at the request of Purchaser or
contemplated hereunder.


 MoC. "MoC" shall mean the Israeli Ministry of Communications.


 MoC Licenses. "MoC Licenses" shall mean the following licenses granted by the
MoC  to the Company and/or its Affiliates, as amended from time to time: (i)
International telephony license (general license), (ii) VoB and DFL license
(general specific license), (iii) ISP license (specific license), (iv) Endpoint
Network Services, (v) VoBoC experimental license.
 
         Person.  "Person" shall mean any individual, Entity or Governmental
Body.
 
 Permitted Encumbrances. “Permitted Encumbrances” means:  (A) statutory liens
for taxes not yet due and payable; (B) statutory liens to secure obligations to
landlords, lessors or renters under leases or rental agreements which
obligations are not yet due; (C) deposits or pledges made in connection with, or
to secure payment of, workers’ compensation, unemployment insurance or similar
programs mandated by applicable law; (D) statutory liens in favor of carriers,
warehousemen, mechanics and materialmen, to secure claims for labor, materials
or supplies and other like liens incurred in the ordinary course of business and
not yet due; (E) liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of customs duties in connection with the
importation of goods not yet due and payable; (F) non-exclusive object code
licenses of software in the ordinary course of business; and (G) rights of third
parties that are inherent to assets (such as software licenses, leased cars,
contractual rights, etc.); provided, however, that Permitted Encumbrances shall
not, for the avoidance of doubt, include liens created for the benefit of
financial institutions.


 
i

--------------------------------------------------------------------------------

 
 
Purchaser Indemnitees. "Purchaser Indemnitees" shall mean the following
Persons:  (a) Purchaser and its Affiliates; (b) Purchaser’s successors and
assigns; and (c) the Representatives of the Purchaser.
 
Representatives.  "Representatives" shall mean officers, directors, agents,
attorneys, accountants, advisors and representatives.
 
Seller Indemnitees.  "Seller Indemnitees" shall mean the following
Persons:  (a) Seller and its Affiliates; (b) Seller’s successors and assigns;
and (c) the Representatives of the Seller.
 
Shareholder Loan. "Shareholder Loan" shall mean the outstanding amount and
accrued interest of the loan granted by Seller to the Company pursuant to the
loan agreement, dated April 29, 2010, including Seller’s contractual rights
thereunder.
 
Subsidiary. "Subsidiary" shall mean a corporation, partnership, limited
liability company, or other entity of which an entity directly or indirectly
owns or Controls (i) a majority of the voting securities; or (ii) interests that
are sufficient to elect or appoint a majority of the Board of Directors or other
comparable organ of such Person. "Control" for this purpose shall mean the
ability, directly or indirectly, to direct the activities of the relevant
entity, including, without limitation, the holding of (i) more than 50% of the
issued share capital, or (ii) such share capital as carries directly or
indirectly, more than 50% of the shareholder votes in a general meeting or the
ability to appoint or elect more than 50% of the directors or equivalent of such
entity.


Tax.  "Tax" shall mean any tax (including any income tax, franchise tax, capital
gains tax, gross receipts tax, value-added tax, surtax, excise tax, ad valorem
tax, transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), imposed, assessed or collected by or under the
authority of any Governmental Body.
 
Tax Returns.  "Tax Returns" shall mean returns, reports and information
statements with respect to Tax required to be filed by or on behalf of the
Company with the Israel Income Tax Commission, the Israel Value Added Tax
Authority, and any other applicable taxing authority, domestic or foreign.
  
 
j

--------------------------------------------------------------------------------

 
 
Execution Copy
 
AMENDMENT NO. 1 TO SHARE PURCHASE AGREEMENT

This is Amendment No. 1 (this "Amendment"), dated as of February 15, 2011, to
the Share Purchase Agreement (the "Agreement"; capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the
Agreement) dated as of October 13, 2010, by and among Partner Communications
Company Ltd., a company organized under the laws of Israel ("Purchaser"); Merhav
Ampal Energy Ltd., a company organized under the laws of Israel (”Seller”); and
012 Smile Telecom Ltd. (f/k/a Ampal Investments and Communications 2009 Ltd.), a
company organized under the laws of Israel (the "Company").
 
WHEREAS, the parties hereto wish to amend certain provisions of the Agreement in
the manner set forth below;


NOW, THEREFORE, in consideration of the mutual promises herein made, the parties
hereby agree as follows:


1.           Notwithstanding Section 9 of the Agreement, the parties hereto
agree that the term "Initial End Date" shall mean February 28, 2011. For the
sake of clarity, the Initial End Date (as amended hereunder) may not be further
extended unless otherwise mutually agreed in writing by all parties hereto.


2.           This Amendment forms an integral part of the Agreement and any
provision of the Agreement not altered, modified or amended hereby shall remain
in full force and effect.


3.           This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. A signed Amendment received by a Party via
facsimile will be deemed an original, and binding upon the party who signed it.
 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the
date first written above.
 

 
Partner Communications Company Ltd.
 
By: /s/ Emanuel Avner /s/Amit
Lang                                                                   
Name: Emanuel Avner & Amit Lang
Title:  CFO ; Senior Head of Business Development and Regulation Department
 
Merhav Ampal Energy Ltd.,
 
By: /s/ Irit Eluz /s/ Yoram
Firon                                                                
Name: Irit Eluz & Yoram Firon
Title:      Directors
 
012 Smile Telecom Ltd.
 
By: /s/ Yosef A. Maiman /s/ Stella Handler
Name: Yosef A. Maiman & Stella Handler
Title:    Chairman of the Board ; CEO
 



 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
AMENDMENT NO. 2 TO SHARE PURCHASE AGREEMENT


This is Amendment No. 2 (this "Amendment No. 2"), dated as of February 20, 2011,
to the Share Purchase Agreement dated as of October 13, 2010 as amended by
Amendment No. 1 dated as of February 15, 2011 (the Share Purchase Agreement, as
amended, shall be referred to hereinafter as the "Agreement"), by and among
Partner Communications Company Ltd., a company organized under the laws of
Israel ("Purchaser"); Merhav Ampal Energy Ltd., a company organized under the
laws of Israel (”Seller”); and 012 Smile Telecom Ltd. (f/k/a Ampal Investments
and Communications 2009 Ltd.), a company organized under the laws of Israel (the
"Company"). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Agreement.
 
WHEREAS, the parties hereto wish to amend certain provisions of the Agreement in
the manner set forth below;


NOW, THEREFORE, in consideration of the mutual promises herein made, the parties
hereby agree as follows:


1.           Notwithstanding Section 9 of the Agreement, the parties hereto
agree that the term "Initial End Date" shall mean 23:59 Israel Time on February
28, 2011. For the sake of clarity, the Initial End Date (as amended hereunder)
may not be further extended unless otherwise mutually agreed in writing by all
parties hereto.


2.           This Amendment forms an integral part of the Agreement and any
provision of the Agreement not altered, modified or amended hereby shall remain
in full force and effect.


3.           This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. A signed Amendment received by a Party via
facsimile will be deemed an original, and binding upon the party who signed it.
 
[signature page follows]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 as of the
date first written above.
 

 
Partner Communications Company Ltd.
 
By: /s/ Jacob Gelbard /s/Emanuel Avner
Name: Jacob Gelbard & Emanuel Avner
Title:  CEO ; CFO
 
Merhav Ampal Energy Ltd.,
 
By: /s/ Irit Eluz  /s/ Yoram
Firon                                                                   
Name: Irit Eluz & Yoram Firon
Title:     Directors
 
012 Smile Telecom Ltd.
 
By: /s/ Yosef A. Maiman /s/ Stella Handler
Name: Yosef A. Maiman & Stella Handler
Title:    Chairman of the Board ; CEO
 


 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
AMENDMENT NO. 3  TO SHARE PURCHASE AGREEMENT


This is Amendment No. 3  (this "Amendment No. 3"), dated as of February 28,
2011, to the Share Purchase Agreement dated as of October 13, 2010 as amended by
Amendment No. 1 dated as of February 15, 2011 and Amendment No. 2 dated as of
February 20, 2011 (the Share Purchase Agreement, as amended, shall be referred
to hereinafter as the "Agreement"), by and among Partner Communications Company
Ltd., a company organized under the laws of Israel ("Purchaser"); Merhav Ampal
Energy Ltd., a company organized under the laws of Israel (”Seller”); and 012
Smile Telecom Ltd. (f/k/a Ampal Investments and Communications 2009 Ltd.), a
company organized under the laws of Israel (the "Company"). Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed thereto
in the Agreement.
 
WHEREAS, the parties hereto wish to amend certain provisions of the Agreement in
the manner set forth below;


NOW, THEREFORE, in consideration of the mutual promises herein made, the parties
hereby agree as follows:


1.           Notwithstanding Section 9 of the Agreement, the parties hereto
agree that the term "Initial End Date" shall mean 23:59 Israel Time on March 3,
2011. For the sake of clarity, the Initial End Date (as amended hereunder) may
not be further extended unless otherwise mutually agreed in writing by all
parties hereto.


2.           This Amendment forms an integral part of the Agreement and any
provision of the Agreement not altered, modified or amended hereby shall remain
in full force and effect.


3.           This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. A signed Amendment received by a Party via
facsimile will be deemed an original, and binding upon the party who signed it.
 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 3 as of the
date first written above.
 

 
Partner Communications Company Ltd.
 
By: /s/ Jacob Gelbard /s/Emanuel Avner
Name: Jacob Gelbard & Emanuel Avner
Title:  CEO ; CFO
 
Merhav Ampal Energy Ltd.,
 
By: /s/ Irit Eluz /s/ Yoram
Firon                                                                   
Name: Irit Eluz & Yoram Firon
Title:     Directors
 
012 Smile Telecom Ltd.
 
By: /s/ Yosef A. Maiman /s/ Irit Eluz
Name: Yosef A. Maiman & Irit Eluz
Title:    Chairman of the Board ; Director
 

 
 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
AMENDMENT NO. 4  TO SHARE PURCHASE AGREEMENT


This is Amendment No. 4 (this "Amendment No. 4"), dated as of March 3, 2011, to
the Share Purchase Agreement dated as of October 13, 2010 as amended by
Amendment No. 1 dated as of February 15, 2011 and as further amended by
Amendment No. 2 dated as of February 20, 2011 and by Amendment No. 3 dated as of
February 28, 2011 (the Share Purchase Agreement, as amended, shall be referred
to hereinafter as the "Agreement"), by and among Partner Communications Company
Ltd., a company organized under the laws of Israel ("Purchaser"); Merhav Ampal
Energy Ltd., a company organized under the laws of Israel (Seller); and 012
Smile Telecom Ltd. (f/k/a Ampal Investments and Communications 2009 Ltd.), a
company organized under the laws of Israel (the "Company"). Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed thereto
in the Agreement.


WHEREAS, as contemplated by the Agreement, on or about March 3, 2011, the
Company and Seller have executed an assignment agreement (the "BC Assignment
Agreement"), whereby the Company has agreed to assign its rights to the BC
Payments to Seller effective as of, and subject to, the Closing; and
 
WHEREAS, the parties hereto wish to amend certain provisions of the Agreement in
the manner set forth below;


NOW, THEREFORE, in consideration of the mutual promises herein made, the parties
hereby agree as follows:


1.           The parties hereto agree that, notwithstanding anything to the
contrary in the Agreement, the Shareholder Loan shall not be assigned to
Purchaser at Closing but rather will be repaid in full (including, for the sake
of clarity, any interest accrued thereon through the Closing Date) by the
Company to Seller. To that end, and in order to also clarify other procedural
matters necessary for effectuating the Closing (including payment of the
Consideration in full), the parties hereby agree as follows:


1.1           At and subject to Closing, Purchaser shall pay to Seller, by wire
transfer of immediately available funds to account(s) designated in writing by
Seller an amount in NIS equal to the sum of: (A) Six Hundred and Fifty Million
NIS (NIS 650,000,000) minus (B) the Deposit and minus (C) the sum (the "Adjusted
Shareholder Loan Amount") obtained by (X) the sum of the Shareholder Loan at
Closing minus (Y) the BC Payments (i.e., the sum of all the BC Payments due from
and after October 13, 2010 through Closing (the "Pre-Closing BC Payments") as
well as BC payments due following the Closing Date (the "Post-Closing BC
Payments")).


1.2           At and subject to Closing, Purchaser shall lend to the Company, on
terms not less favorable to the Company than those of the Shareholder Loan, an
amount in NIS equal to the Adjusted Shareholder Loan Amount (the "New
Shareholder Loan"), it being understood that nothing herein shall be deemed to
restrict Purchaser or the Company to take any action with respect to such New
Shareholder Loan following the Closing without Seller's consent.


 
 

--------------------------------------------------------------------------------

 
 
1.3           At and subject to Closing, the Company and the Seller hereby
instruct Purchaser (and Purchaser undertakes) to pay the New Shareholder Loan as
follows: (i) NIS 280,000,000 (the "Payoff Amount") out of the funds of the New
Shareholder Loan directly to an account designated in the Payoff Letter, and
(ii) the balance of the funds of the New Shareholder Loan directly to an account
designated in writing by Seller. In addition, at and subject to Closing, the
Company shall transfer to Seller, by wire transfer of immediately available
funds to an account designated in writing by Seller, an amount equal to all the
Pre-Closing BC Payments (net of any applicable Tax, if any, paid by the
Company). In consideration of receipt by Seller (or payment to an account
designated by Seller) of the payments set forth in this Section 1.3 and in
Section 1.1 in full (coupled with the rights to receive the Post Closing BC
Payments from BC pursuant to the Assignment Agreement, assuming that BC has
provided its consent to the Assignment Agreement or from the Company (net of any
applicable Tax, if any, paid by the Company) pursuant to the Agreement, assuming
that BC has not provided its consent to the Assignment Agreement), Seller, the
Company and Purchaser agree that the Shareholder Loan shall be deemed repaid in
full in all respects and shall terminate as of the Closing and that the
Consideration due to Seller pursuant to the Agreement shall be deemed paid to
Seller in full.


"Payoff Letter" shall mean a payoff letter that the parties contemplate to
execute with the Institutional Lenders, whereby the Institutional Lenders agree,
among other things, that upon payment of the Payoff Amount to the account
designated by them, the Institutional Lenders Pledges (other than solely with
respect to a bank account of Seller) shall be deemed canceled.


1.4           At and subject to Closing, the Company shall also transfer to
Seller, by wire transfer of immediately available funds to an account designated
in writing by Seller, an amount equal to any and all management fees to which
Seller is entitled pursuant to the Management Services Agreement subject to the
terms and conditions agreed upon in the Agreement and have not been paid through
the Closing; it being understood that to the extent the Closing occurs during
part of a period, such fees shall be calculated on a prorata basis. In
consideration of receipt of such payment by Seller in full, Seller and the
Company agree that the Management Services Agreement shall be deemed repaid in
full in all respects and shall terminate effective as of the Closing and with a
full release of the parties thereto from any rights and/or claims thereunder.


1.5           For the sake of clarity, the parties hereby also acknowledge and
agree that all of the aforesaid amounts will be paid to Seller exclusive of any
VAT, if applicable (i.e., plus VAT, if applicable) against an appropriate
invoice ("Heshbonit Mas") to be provided by Seller to the Company or to
Purchaser, as applicable. In addition, it is hereby agreed that the provisions
of Section 1.3(d) of the Agreement shall also apply to all payments made
hereunder by Purchaser or by the Company.


2.           This Amendment No. 4 forms an integral part of the Agreement and
any provision of the Agreement not altered, modified or amended hereby shall
remain in full force and effect.


3.           This Amendment No. 4 may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. A signed Amendment No. 4 received by a
Party via facsimile will be deemed an original, and binding upon the party who
signed it.


 [signature page follows]


 
 

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties have executed this Amendment No. 4 as of the
date first written above.
 

 
Partner Communications Company Ltd.
 
By: /s/Jacob Gelbard /s/ Emanuel Avner
Name: Jacob Gelbard & Emanuel Avner
Title:  CEO ; CFO
 
Merhav Ampal Energy Ltd.,
 
By: /s/ Irit Eluz /s/ Yoram
Firon                                                         
Name: Irit Eluz & Yoram Firon
Title:     Directors
 
012 Smile Telecom Ltd.
 
By: /s/ Stella Handler /s/ Irit
Eluz                                                         
Name: Stella Handler & Irit Eluz
Title:   CEO Director
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
